FORM 8-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Act of 1934 Date of Report (Date of earliest event reported) October 13, 2009 WESTMOUNTAIN INDEX ADVISOR, INC. (Exact Name of Small Business Issuer as specified in its charter) Colorado 000-53028 26-1315498 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 123 North College Ave, Suite 200, Fort Collins, Colorado 80524 (Address of principal executive offices including zip code) (970) 530-0325 (Registrant's telephone number, including area code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR240.13e-4(c)) FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Act of 1934 References in this document to "us," "we," or "the Company" refer to West Mountain Index Advisor, Inc. Item 5.02 Appointment of Principal Officer Ms. Joni K. Troska has been appointed our corporate Secretary. Mr. Brian L. Klemsz remains our President and Chief Executive Officer, as well as our Treasurer, and Chief Financial Officer. Ms. Joni K. Troska has also been corporate Secretary of CapTerra Financial Group, Inc., a public company, since January 20, 2009. She was previously its Secretary-Treasurer and Chief Financial Officer from its inception in April, 2003 until 2005. Prior to that time, she started SP Business Solutions, a business consulting service, in April, 2002. Prior to that period, she was employed for fourteen years as the General Accounting Manager and financial liaison for software implementations and acquisition integration by Advanced Energy Industries, Inc., a public international electronics manufacturing company, in Fort Collins, Colorado. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. OCTOBER 15, 2009 WEST MOUNTAIN INDEX ADVISOR, INC., By: /s/Brian L. Klemsz, Brian L. Klemsz, President, Chief Executive Officer, Chief Financial Officer and Director (Principal Executive,
